Citation Nr: 0609296	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disorder manifested 
by memory loss to include as due to an undiagnosed illness.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to February 
1992.  He served in the Southwest Asia from August 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
October 2005 when it was remanded for additional evidentiary 
development.  

Subsequent to the January 2006 issuance of the Supplemental 
Statement of the Case, the veteran submitted an authorization 
to change his representation in his appeal.  In a February 
2006 letter, the proposed representative declined acceptance.  
In a February 2006 letter, the Board informed the veteran 
that the service organization that he had selected had 
declined power of attorney in his appeal.  The veteran was 
afforded the opportunity to select another representative and 
was provided with the appropriate form.  He was also notified 
that if the Board did not hear from him within 30 days from 
the date of the letter, it would be assumed that the veteran 
did not desire any representation.  Since 30 days has expired 
and the veteran did not respond, the Board will proceed with 
the issue as stated on the title page of this decision.    


FINDING OF FACT

A disorder manifested by memory loss was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a disorder manifested by memory loss 
otherwise related to such service.




CONCLUSION OF LAW

A disorder manifested by memory loss was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
redefined the obligations of VA with respect to the duty to 
assist, including an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Id.  
The record shows that the veteran was notified in the August 
2003 rating decision; January 2004 statement of the case; and 
the August and January 2005 supplemental statements of the 
case, of the reasons and bases for the denial of his claim.  
In addition, he was sent letters dated in June 2002 (properly 
prior to the rating action on appeal), July 2005 and October 
2005 which explained the VCAA and particularly satisfied VA's 
duty to notify the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and VCAA letters, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent VA and private records have been obtained and 
satisfy 38 C.F.R. § 3.326.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In an August 2005 statement, the veteran reported he had no 
additional evidence to submit.  The veteran was also afforded 
a VA examination pertinent to this issue in November 2005.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In short, the Board finds that VA's duties have been 
fulfilled under VCAA.  

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§  1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

An undiagnosed illness;  the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms:  chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome;  or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or Any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia  
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran".  

Analysis

In January 2002, the veteran submitted his claim of 
entitlement to service connection for memory loss.  The 
veteran testified before the undersigned in August 2005 that 
that some of his memory loss began after his return from 
Desert Storm.  The problem was described as more of a short 
term memory problem than a long term memory problem.  The 
veteran reported that he did not remember co-signing for a 
home loan for a friend.  He testified that he had a head 
injury during active duty.  He opined that his memory 
problems were due to an undiagnosed illness.  

The Board finds that service connection is not warranted for 
memory loss as the preponderance of the evidence of record 
demonstrates that the veteran does not experience memory loss 
which is linked to his active duty service.

The service medical records were devoid of any evidence of 
complaints of, diagnosis of, or treatment for memory 
problems.  The veteran denied having or ever having had 
problems with loss of memory or amnesia at the time he 
completed a Report of Medical History in May 1989.  The 
veteran was treated for a head injury with abrasion in 
September 1991 but there were no complaints of memory 
problems noted at that time nor were any memory problems 
diagnosed.

The post-service medical records include some complaints of 
problems with the veteran's memory and also include some 
assessments by health care professionals indicating that the 
veteran was found to have memory problems.  Two private 
clinical records dated in December 2001 indicate the veteran 
reported he experienced memory loss.  A VA outpatient 
treatment dated in April 2003 reveals that the veteran's 
immediate recall, recent memory and remote memory were all 
found to be only fair.  Attending Physician's Statements 
dated in May and August of 2003 indicate that the veteran had 
psychiatric problems which was manifested, in part, by poor 
memory.  At the time of a January 2005 VA examination for 
purposes of determining the presence of PTSD, testing 
revealed that remote memory was intact but short term memory 
was impaired.  An October 2005 VA clinical record indicates 
that the veteran complained of a decrease in memory.  The 
veteran's brother also noted at that time that the veteran 
had memory problems.  It was observed that the veteran had 
difficulty keeping things in his mind, i.e., working memory.  
A November 2005 VA clinical record shows that the veteran 
reported problems with memory but he did not have word 
finding difficulties.  Significantly, with the exception of 
the 2003 Attending Physician's Statements, none of these 
records links a currently existing memory problem to the 
veteran's active duty service.  With regard to the 2003 
statements, the Board notes that the memory loss reported at 
that time was linked, in part, to PTSD which the veteran has 
indicated was the result of his active duty service.  The 
Board further notes, however, that service connection for 
PTSD was denied by the Board in October 2005.  To the extent 
that the memory loss noted in the 2003 statements is linked 
to a psychiatric disorder, the provisions pertinent to 
undiagnosed illness are not for application.  See 38 C.F.R. § 
3.317(a) (VA shall pay compensation to a Persian Gulf veteran 
who "exhibits objective indications of chronic disability" 
[manifested by certain signs or symptoms], which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis).

Other medical records associated with the claims file reveal 
that there were no problems with the veteran's memory.  A 
private clinical record dated in July 2001 indicates that the 
veteran's memory was determined to be intact.  A private 
record dated in December 2001 reveals that immediate recall, 
recent memory and remote memory were all found to be good.  A 
July 2002 VA outpatient treatment record demonstrates that 
short term memory and immediate recall were found to be 
intact as the veteran was able to recall three out of three 
objects after three and five minutes.  Remote memory was also 
found to be intact based on the veteran's ability to detail 
distant events.  Other clinical records include frequent 
references to the veteran's problems with memories of war 
which also indicate, to some extent, that the veteran does 
not have memory problems.  

A VA examination was conducted in November 2005 to evaluate 
the veteran's claimed condition of memory loss and any 
association with an undiagnosed or diagnosed illness.  At 
that time, the veteran reported that the onset of his memory 
impairment began when he returned from service in the Persian 
Gulf.  He informed the examiner that, possibly in 1993, he 
learned that he had co-signed for a loan for a friend prior 
to joining the service but had no memory of this.  He 
reported that he noted instances of short term memory loss.  
He indicated that he forgot to perform chores around the 
house that was requested by his wife although at times he 
could be reminded.  He reported he got lost several times 
while driving but this was during times when his mind was 
wandering/daydreaming and the veteran found himself in an 
unfamiliar place.  He called his wife for directions to 
return home and was able to follow the directions.  He 
reported that he could function at work but it was hard for 
him to remember little safety precautions and was told he 
made mistakes at work.  He indicated that, in 1994 or 1995 he 
was divorced and his thinking, memory and behavior were 
stable from then until the terrorist attacks occurred on 
September 11, 2001.  This brought back traumatic memories of 
Desert Storm.  The veteran informed the examiner that he was 
hospitalized in December 2001 because of the increasing war 
memories.  He reported that he lost a job cutting inserts for 
blueprints after 8 months, in part, due to impaired memory.  
He indicated that he was preoccupied and did not pay 
attention to his job.  

At the time of the examination, the veteran reported that his 
memory was pretty bad.  He stated that he could not recall 
what a psychiatrist had informed him two weeks prior.  He 
indicated that he had forgotten much of his childhood and 
things he did at work for the eight years prior to his active 
duty service.  He could only recall the name of one friend 
from the Army.  He stated that he misplaced things at home.  
He was unable to use his cell phone despite being shown how.  
He could use a remote control but could not remember the TV 
channels as there were many of them.  The veteran reported 
difficulty with word finding, particularly when nervous.  He 
informed the examiner that it was hard for him to get words 
out when he was in public.  The examiner specifically noted 
that the veteran stuttered when he informed the examiner of 
his difficulty getting words out but otherwise his speech was 
fluent.  

Neurological examination revealed that the veteran provided 
his entire history without referring to any notes, including 
details of blood sugars and all his medications.  He scored 
25/30 on the mini mental status examination with recall of 
none of the three words.  When category clues were given, he 
gave approximations to all three words.  He initially 
misspelled world forward but was then able to spell it 
correctly.  He was unable to spell world backwards.  He was 
only able to name Bush and Bush when asked to identify the 
last few presidents.  He was able to name 11 animals in one 
minute.  He was able to calculate the number of nickels in 
$1.35 accurately.  He did not have difficulty expressing 
himself, answering questions or following instructions.  When 
given a 15 item grid to recall and reproduce, the examiner 
noted that the veteran performed in a manner seen in 
individuals who were attempting to demonstrate memory 
impairment.  

The examiner noted that the veteran reported memory 
impairment but was able to provide a detailed history by 
memory.  It was noted that the veteran reported impaired 
concentration which may cause apparent memory loss.  
Examination revealed that the veteran was able to perform a 
number of tests normally.  The examiner reported that the 
veteran's incorrect answers in recalling the three words 
despite the fact that he was given category clues made the 
examiner question the veteran's efforts.  The examiner again 
noted that the veteran's responses to the 15 item grid 
testing was reflected the answers of individuals who were 
purposefully demonstrating memory impairment.  

In a December 2005 addendum to the November 2005 VA 
examination report, the examiner indicated that he had 
reviewed the medical evidence and set out a synopsis of the 
veteran's medical records which pertained to the veteran's 
memory.  The examiner's impression after his review of the 
medical records was that he did not see evidence of an 
amnestic disorder.  It was noted that the veteran reported 
problems with concentration that might cause apparent memory 
loss but the veteran was not diagnosed specifically with 
memory loss.  The examiner noted that, at the time of the 
November 2005 examination, the veteran provided a detailed 
history without notes, he did not have difficulty answering 
questions, and responded to some cognitive testing in a 
manner seen in individuals who were attempting to demonstrate 
memory loss.  It was the examiner's opinion that it was less 
likely than not that any memory loss resulted from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness or that it was directly related to the 
veteran's active duty service.  

While some of the clinical records indicate the presence of 
problems with the veteran's memory, the Board places great 
probative weight on the opinions of the examiner who 
promulgated the November 2005 VA examination report and the 
December 2005 addendum as the opinions were based on an 
interview of the veteran, memory testing and a review of all 
the medical evidence of record.  The majority of the medical 
evidence in support of the veteran's claim does not appear to 
be based on a review of all the medical evidence of record.  
The examiner who conducted the January 2005 VA PTSD 
examination noted the presence of short term memory loss and 
also indicated that he had reviewed the evidence of record.  
However, this examination was conducted to determine if the 
veteran had PTSD.  The November 2005 VA examination was 
specifically conducted to determine if the veteran had memory 
loss due to his active duty service.  The Board places 
greater probative weight on the November 2005 VA examination 
and subsequent addendum over the January 2005 PTSD 
examination because it was specifically conducted to 
determine the etiology of any memory loss found.  The 
annotation of the presence of memory loss in January 2005 was 
tertiary to the issue before the medical examiner at that 
time.  The Board further notes that the examiner who 
conducted the later 2005 VA examination supported his 
opinions with references to evidence of record.  The examiner 
who conducted the January 2005 VA examination merely noted 
the presence of memory loss but did not indicate in any way 
that it was due to the veteran's active duty service or that 
it was due to an undiagnosed illness.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board attaches greater 
probative weight to the opinions from the VA medical examiner 
who had the benefit and review of all pertinent medical 
records and who provided a rationale supported by the record.  

The only other evidence which supports the veteran's claim is 
his own allegations and testimony.  Lay statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  The Board 
notes that the veteran is competent to report he experienced 
difficulties with his memory.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and he 
does not argue otherwise.  The Board further notes that a 
health care professional has found reason to believe that the 
veteran's self-reported history is suspect.  The examiner who 
conducted the January 2005 VA PTSD examination specifically 
noted that he found the veteran to be unreliable due to 
multiple conflicting statements which the examiner did not 
think was due to problems with his memory.  The Board finds 
that the veteran is not competent to report on the etiology 
of his memory loss and his allegations of the existence of 
memory loss are accorded reduced probative value as a result 
of the conflicting statements.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(a).




ORDER


The appeal is denied.  


	                        
____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


